Citation Nr: 0513863	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-38 246	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for agnogenic myeloid 
metaplasia as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from June 1952 to June 
1955, and from November 1956 to May 1962.  He died on April 
[redacted], 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that denied the veteran's claim of entitlement 
to service connection for agnogenic myeloid metaplasia as a 
result of exposure to ionizing radiation.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1952 to June 1955, and from November 1956 to May 1962.

2.	On May 5, 2005, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in Providence, 
Rhode Island, that the veteran died on April [redacted], 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


